 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXINOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in United Steelworkers of America,AFL-CIO,or any other labor organization of our employees,by discriminatingagainst any of our employees in regard to hire or tenure of employment or anyterm or condition of employment,because of the union membershipor activityof such employees.WE WILL NOT refuse to bargain collectively exclusively and in good faithwith United Steelworkers of America,AFL-CIO,as the certified bargainingrepresentative of our employees in the appropriate unit described below.WE WILL NOT in any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist United Steelworkers of America,AFL-CIO, or,any other labor organization,to bargain collectively through representativesof their own choosing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8(a) (3) of theAct, as amended.WE WILL,upon request, bargain collectively with United Steelworkers ofAmerica,AFL-CIO,as the exclusive representative of all employees in theappropriate unit described below,with respectto wages, rates of pay, hoursof employment,or other terms or conditions of employment,and, if anunderstanding is reached,we will embody such understanding in a signedagreement.The bargaining unit is:All production and maintenance employees,including plant clericalemployees,but excluding office clerical employees,professional employees,guards, and supervisors as defined in the Act.WE WILL makeEliasMancillas whole for any loss he may have suffered asa result of the discrimination against him.All ouremployees are free to become, remain,or refrain from becoming orremaining,members of the above-namedor any otherlabor organization.Roy E.HANSON, Jr., MFG.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, 849 SouthBroadway,Los Angeles,California,Telephone Number,Richmond9-4711,Exten-sion 1031,if they have any question concerning this notice or compliance with.its provisions.Dal-Tex Optical Company,Inc.andInternational Union of Elec-trical,Radio and Machine Workers,AFL-CIO.Case No. 16-CA-1560.May 24, 1962DECISION AND ORDEROn February 8, 1962, Trial Examiner Lloyd R. Fraker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the'complaint be dismissed in137 NLRB No. 27. DAL-TEX OPTICAL COMPANY, INC.275its entirety, as set forth in the Intermediate Report attached hereto.Thereafter the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and finds merit in the exceptions as set forth below.Accord-ingly, the Board adopts the findings and conclusions of the TrialExaminer only to the extent that they are consistent herewith.The complaint in this case alleges unlawful surveillance by Re-spondent on September 7 and 14, 1961, and the discriminatory dis-charge of three employees, namely, Gary Wilson, James G. Brown,and R. A. Prather, on September 7, 8, and 9, 1961, respectively. TheTrial Examiner found that Respondent engaged in none of these al-leged unfair labor practices.For reasons given below, we do not adoptthe Trial Examiner's disposition of this case.A representation election held among Respondent's employees in1959 was set aside by the Board because of threats and promises bythe Respondent which violated the Act.'A new election was held onSeptember 22, 19612 Objections filed by the Union alleging that Re-spondent's conduct also interfered with a free election on this oc-casion are presently pending before the Board.The events of theinstant case occurred shortly before this second election.The SurveillanceThe Union resumed organizational activity among Respondent'semployees in August 1961.The testimony which we credit 3 showsthat a union meeting was held on August 31 and it was followed by1 130 NLRB 1313. Respondent was again found to have violated the Act in 131 NLRB715 because of its discriminatory action taken against employees who testified adverselyto it in the prior proceedingBefore the hearing in the latter case a Section 10(j) in-junction had been obtained against the Respondent to protect the integrity of the hear-ing and restrain the Respondent from taking retaliatory action against employees whotestified as witnesses.Edwin A.Elliot,Regional Director v Dal-Tex Optical Company,Inc.,June 14,1960(No. 8505, D.C.N. Tex )2On August 24, 1961, the Union filed with the Board a request to proceed with the newelection.The election was scheduled for September 22 and the Respondent was dulynotified of this fact.iThe Trial Examiner stated that he was unable,on the basis of either demeanor or therecord, to determine the relative credibility of Purcell and Crone whose testimony, as re-flected in the Intermediate Report,would, if believed, establish surveillance,as againstJosserand,Walls, and Martinez,who denied the alleged surveillance.For the reasons setforth hereinafter,we find that the denials of surveillance are not entitled to credence.There is, moreover,nothing in the record,other than these denials,to cast doubt on thetestimony of Purcell and Crone;in these circumstances, therefore,we credit theirtestimony. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDothers held on September 7 and 14 at union headquarters on MapleAvenue in Dallas.During the meeting on September 7, SupervisorJosserand drove past the union hall several times, driving very slowly.In the course of the meeting of September 14, Josserand again rode bythe hall several times, this time in a car driven by Supervisor Walls.On this occasion, the car came to a stop at a point immediately acrossthe street from the meeting place, where it remained parked for 3 or 4minutes.It is admitted that Josserand and Walls were in the vicinity of theunion hall on the nights in question and even that Josserand, on Sep-tember 7, and Josserand and Walls, on September 14, had twice drivendown Maple Avenue. However, a reason other than surveillance hasbeen offered for their presence on Maple Avenue on those nights. Onthe basis of the record, this asserted reason does not withstand analysis.We are not persuaded by the explanations.Thus Josserand's testi-mony is that he, on September 7, and he and the others, on Septem-ber 14, happened to be on Maple Avenue on their way to and from avisit to a lady employed at Speedy Drive-In. Josserand testified thatthis lady was an acquaintance of his.Martinez, another passenger inWalls' automobile on the night of September 14, however, testified thatitwas either he or Josserand who knew this woman.According toJosserand, he had met her in June.His only other meetings with hertook place on the nights, a week apart, when the Union was holding itspreelection meetings.On each occasion, there was only a passingconversation between this person and Josserand and his companions.It was Josserand's testimony that he never noticed the union hall oreven knew of its exact location.However, Walls testified that a neonsign outside the building made it easy to see and Martinez testified thatsomeone in the car pointed to the union hall on their September 14 ex-cursion saying, "There is the hall."The September 14 meeting hadbeen publicized by leaflets distributed outside the plant, and Walls andMartinez admitted seeing union leaflets publicizing union meetings.Josserand, too, apparently was aware of the preelection union activityfor, while disclaiming knowledge of the precise location of the unionhall, he admitted knowing that it was somewhere on Maple Avenuebecause that fact had been publicized in union bulletins.Furthertestimony by Josserand in this connection is also noteworthy.Thus,on the evening of September 14, a company across the street from theunion hall was being picketed. Josserand testified that there werepickets in front of a companyacross the street.He then testified asfollows :Q. Picket signs across the street from where?A. Across from the-Across from the ah-Across from the,well, I guess it was the drive-in up there, Speedy Drive-In. DAL-TEX OPTICAL COMPANY, INC.277Q. Across the street from Speedy Drive-In?A. Yes, sir.Q.How far from Speedy's Drive-In were the pickets?A. About a half a block.In dismissing the allegation of surveillance, the Trial Examinerattached considerable significance to the fact found by him that "thereis nothing in the record to indicate that the Respondent intended to useor used information obtained by surveillance."For reasons suggestedbelow, we are not prepared to accept this evaluation of the record.In any event, we think that the Trial Examiner has relied too heavilyupon this factor.Under all the circumstances, we are persuaded by the record thatthe Respondent engaged in surveillance as alleged in the complaintand thereby violated Section 8 (a) (1) of the Act.The Discharge of Wilson and PratherWilson and Prather were employed in department 14, of which Jos-serand was the supervisor.On September 5, Josserand circulated anotice to employees of that department stating that too much produc-tion time was lost on account of "unnecessary conversation and mov-ing from assigned work station to other unrelated sections of thedept." and that "infractions of this nature" would result in appropriateaction being taken.On September 7, Wilson was discharged by Jos-serand because, according to Josserand's testimony apparently creditedby the Trial Examiner, Wilson "left his work station and crossed twolines of cylinder machines to talk to Teddy Alexander"; Alexanderwas also a department 14 employee. Two days later, on September 9,Prather was discharged, for "Misconduct.Violation of Companyrules.Talking on job and reducing departmental efficiency." 4The reasons assigned for these discharges must be examined in thelight of all the facts and circumstances disclosed by the record.Atthe outset, it is noted that coinpany rules and regulations which specifygrounds for discharge or suspension make no mention of mere talkingon the j ob.The notice issued by Josserand to employees in his depart-ment on September 5, soon after the resumption of union activity andthe union meeting of August 31, was the first such notice issued byJosserand as a supervisor.The statement in the notice that too muchproduction time had been lost on account of unnecessary conversationand moving from assigned work stations is not persuasively cor-roborated. Indeed, there is uncontradicted testimony that, just beforethe union meeting of August 31, Josserand had complimented hissuperviseeson their work. If unnecessary talking and moving aboutwas a problem which concerned Josserand on September 5, there is4The misconduct and violation of company rules charges stem from the alleged talkingon the job. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDa complete lack of evidence to show that Wilson or Prather contributedto this problem in any way.Until the day of each discharge, neitherdischargee was individually warned or reprimanded or criticized forengaging in any such activity.Wilson was discharged on September 7,on which date Josserand engaged in the surveillance found above.He and Prather had been wearing union buttons on the job; Pratherhad also attended the union meeting of August 31.Although theduties of employees in department 14 required their movement aboutin the department and conversations with other employees, Jos-serand decided to discharge Wilson and Prather without seeking anyexplanation from them regarding the conversations he attributedto them and admittedly "had no idea" what these conversations wereabout.Actually, it was employee Simmons who talked to Pratherwhen they were observed together by Josserand and he, Simmons, ad-vised Respondent's personnel manager that he had initiated the con-versation.Yet, Prather was discharged and Simmons, who was not aunion adherent, was suspended for 1 day.On the basis of all the foregoing, and the entire record, we aresatisfied, and find, that Wilson and Prather were discharged becauseof their union adherence, in violation of Section 8 (a) (3) of the Act.The Discharge of BrownBrown worked in department 18 as a postal clerk whose job it wasto weigh and apply the proper amounts of postage to outgoing mail.On September 8, he was discharged, the reasons given in his termina-tion notice being unnecessary and unwarranted conversation duringworking hours about nonjob related subjects, and that SupervisorAdamak had observed him not using the scales on certain packages. Inthe latter connection, the Trial Examiner found that Adamak sawBrown not weigh certain package or at least was convinced that hehad failed to do so.On September 8, Brown appeared at work wearing a union button.He had attended the union meeting of the evening before.On theday of his discharge, Adamak had stationed himself at Brown's worklocation for the purpose of observing Brown at work. Prior to thisdate, there had been no complaints or criticism of Brown for notweighing packages for mailing, of which there were about 3,000daily.Nor does it appear that any package had ever been returnedbecause of insufficient postage or that customers complained becausethey had to pay additional postage.Adamak himself testified thatBrown was doing good work until September S. Even on Septem-ber 8, however, when the packages Brown was accused of not weighingwere weighed, it was found that they contained the proper postage.As already noted, unnecessary conversation was also assigned asa reason for Brown's discharge in his termination notice.No com- DAL-TEX OPTICAL COMPANY, INC.279pany policy against talking had ever been mentioned to Brown.Until he attended the union meeting on September 7 and wore hisunion button on the following day, he had never been criticized byAdamak, his supervisor,for talking on the job. In fact, Adamakadmitted that it was only on September 8 that Brown engaged in"unnecessary conversation."Considering all the foregoing,we find that Brown was discrimina-torily discharged on September 8, 1961, just as Wilson was on theday before and Prather on the day after, the reason for the dischargebeing his union adherence.The Respondent thereby violated Section8(a) (3) of the Act.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with its operations described in the Intermediate Report, havea close, intimate,and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputesburdeningand obstructing commerce and the free flow of commerce.The unfair labor practices found are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYAs we have found that the Respondent has engaged in certainunfair labor practices,we shall order that it shall cease and desisttherefrom and take certain affirmative action designed to effectuatethe policiesof the Act.Having found that the Respondent unlawfully discharged GaryWilson on September 7, 1961, James G. Brown on September 8, 1961,and R.A. Prather on September 9, 1961, we shall order that theRespondent offer each of them immediate and full reinstatement tohis former or substantially equivalent position,without prejudice tohis seniority or other rights,and make each of them whole for anyloss of pay suffered as a result of the discrimination against him, bypayment to each of them a sum of money equal to the amount hewould have earned from the date of the discrimination to the date ofthe offer of reinstatement, less net earnings during said periods, tobe computed on the quarterly basis, in the manner established by theBoard inF. W. Woolworth. Company,90 NLRB 289.We shall alsoorder that the Respondent preserve and, upon request,make availableto the Board or its agents, for examination and copying,all payrollrecords, social security payment records, timecards,personnel recordsand reports,and all other records necessary to analyze the amount ofbackpay due under the terms of the Order.As the unfair labor practices committed by the Respondent are ofa type which strike at the very roots of employee rights safeguarded 280DECISIONS Or NATIONAL LABOR RELATIONS BOARDby the Act, and in view of Respondent's previous unfair labor prac-tices, as found by the Board, we shall order that the Respondent ceaseand desist from infringing in any manner upon the rights guaranteedits employees in Section 7 of the Act.CONCLUSIONS or LAWThe Board, upon the basis of the foregoing facts and the entirerecord, concludes as follows :1.Dal-Tex Optical Company, Inc., is an employer within the mean-ing of Section 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.International Union of Electrical, Radio and Machine Workers,AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Gary Wilson, James G. Brown, and R. A. Prather, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.4.By engaging in surveillance of union meetings the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dal-Tex OpticalCompany, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union of Elec-trical,Radio and Machine Workers, AFL-CIO, or any other labororganization of its employees, by discriminating in regard to the hireor tenure of employment or any term or condition of employment ofany of its employees.(b)Engaging in surveillance of union meetings.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including the above-namedlabor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for thepurpose of collective bargaining or mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Gary Wilson, James G. Brown, and R. A. Pratherreinstatement to their former or substantially equivalent positions, DAL-TEX OPTICAL COMPANY, INC.281without prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they may have sufferedas a result of the discrimination against them, in the manner set forthin the section above entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its plant in Dallas, Texas, copies of the notice attachedhereto marked "Appendix" 5 Copies of such notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by an authorized representative of the Respondent, beposted immediately upon receipt thereof, and be maintained by it fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or any otherlabor organization of our employees, by discriminating in regardto the hire or tenure of employment or any term or condition ofemployment of any of our employees.WE WILL NOT engage in surveillance of union meetings of ouremployees.WE WILL NOT in any other manner interfere With, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, includingthe above-named labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage inother concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Gary Wilson, James G. Brown, and R. A. Pratherimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority, or otherrights and privileges, and make them whole for any loss of earn-ings they may have suffered at a result of the discriminationagainst them.All our employees are free to become and remain, or refrain frombecoming or remaining, members of any labor organization.DAL-TEX OPTICAL COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 300 West Vickery, Fort Worth, Texas, Telephone NumberEdison 5-5341, Extension 284, if they have any questions concerningthis notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe unfair labor practice charge on which the complaint herein is based, wasfiled October 16, 1961, and the complaint was issued November 16, 1961.This case was heard by Lloyd R.Fraker,the duly designated Trial Examiner,atDallas, Texas, on December 18, 19, and 20, 1961.The General Counsel andDal-Tex Optical Company, Inc., herein called the Respondent, were representedby counsel and all parties participated fully in the hearing.After the close of the hearing, the Respondent submitted a brief within the timefixed by me at the hearing for the filing of briefs and that brief has been dulyconsidered by me in arriving at my findings and recommendations herein.After the time within which to file briefs, as so fixed by me, had expired, theGeneral Counsel,without explanation of the delay and without having requestedan extension of time within which to file his brief,submitted a brief which, forobvious reasons, I have not considered in reaching my findings and conclusionsherein.It is alleged in the complaint,as amended,that on or about September 7, 8, and9,1961, respectively, the Respondent discharged employees Gary Wilson, JamesG. Brown,and R.A. Prather and thereafter failed and refused to reinstate thembecause they had "joined or assisted the Union [the Charging Party herein] orengaged in other Union activity or concerted activities for the purpose of collectivebargaining or mutual aid or protection."All of such conduct being alleged to bein violation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act.It is also alleged in the complaint,as amended,that on or about September 7,1961, the Respondent's supervisor,Josserand,engaged in surveillance of a meetingof its employees and that on September 14, 1961,the Respondent's supervisors,Josserand and Walls, and its leadman,JesseMartinez,had engaged in similar con-duct all alleged to be in violation of Section 8(a) (1) ofthe Act.The Respondent by answer denied each and every allegation of unfair laborpractices alleged in the complaint.Prior to the close of the hearing and after all of the evidence was in, the Re-spondent moved that paragraphs numbered 7, 8, 9, 10, 11, 12, 13, 14, and 15 ofthe complaint,both severally and collectively,be dismissed.I reserve ruling onthis motion and will dispose of it hereinafter. DAL-TEX OPTICAL COMPANY, INC.283ClarifyingBackgroundIt is clear from the evidence adduced in this case that an election was conducted,on September 22, 1961, among employees of the Respondent.The evidence doesnot indicate, however, if the election was conducted pursuant to an order of theBoard or by an agreement of the parties nor the results thereof.It is admitted that on the dates indicated below after their respective names,that the Respondent discharged its employees as follows: Gary Wilson, September 7,1961; James G. Brown, September 8, 1961; and R. A. Prather, September 9, 1961.During the course of the hearing the parties stipulated that Pierre L. Josserand,Jerry E. Adamek, and Don Walls are supervisors as defined in the Act.FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTSincethe allegations of the, complaint in this case of the facts upon which thejurisdiction of the Board is predicated, are admitted in the answer, I find thatthe Respondentis engagedat Dallas, Texas, in the business of manufacturing opticalgoods and in the wholesale distribution and sale thereof, that during the year priortoNovember 16, 1961, it purchased goods and materials of a value in excess of$50,000 which were purchased and shipped directly to it at Dallas, Texas, frompoints outside of that State, and that during said period it sold and shipped itsproducts of a value in excess of $50,000, directly to points outside of that State.I find, therefore, that the Respondentis engagedin commerce and in operationsaffectingcommerce,as those terms are defined in Section 2(6) and (7), respectively,of the National Labor Relations Act, as amended, herein called the Act, and thatitwill effectuate the policies of the Act to assert jurisdiction over the Respondent.H. THE LABOR ORGANIZATION INVOLVEDThe General Counsel alleged,theRespondent admitted,and I find that theCharging Party herein(InternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO),herein called the Union,is a labor organization as defined inSection 2(5) of the Act.III.THE ALLEGED DISCRIMINATIONSIt is not contended and there is no evidence in the record to indicate that anyof the three alleged discriminatees (Gary Wilson, James G. Brown, and R. A.Prather), hereinafter called Wilson, Brown, and Prather, respectively, were keymenin the Union's efforts to organize the Respondent's employees or that their activitiesin behalf of the Union were more extensive or important in the organizationalcampaign than were the activities of any of the other adherents of the Union.Theyas well as many other employees signed authorization cards and wore union buttonsin the plant, two of them as well as others attended union meetings.There is likewise no evidence in the record that either Wilson, Brown, or Pratherwere engaging in union or other concerted protected activity at the time of theirdischarges or that any representative of the Respondent indicated at any time thattheir discharges were in any manner related to such activities.At the time of their respective discharges both Wilson and Prather were employedin department 14 of the Respondent's operations and both of them were dischargedby Josserand who was the supervisor in charge of that department.Josserand, a former rank-and-file employee of the Respondent, became the super-visor of department 14 the second week in July 1961.He testified, and the GeneralCounsel'switnesseswho testified as to such conditions admitted, that prior toSeptember 5, 1961, the employees in that department had been engaging in horse-play and talking freely during working hours. Josserand also testified, withoutcontradiction, that by the second or third week in August 1961, such conduct hadresulted in a "general slowdown in production to the point that it became critical."He also testified that shortly before September 5, 1961. he "called the entire sectiontogether and told them that if there were any more disturbances of that nature, Iwould have no choice but to fire the entire department and start over with newpersonnel."He testified further that a day or two after his threat to dischargethe entire department, "the talking started again" and on September 5, 1961, heprepared the notice "TO: ALL PERSONNEL DEPT. #14" which is in evidenceas Respondent's Exhibit No. 2 and required each of the employees in that depart-ment to sign it so, as he expressed it, "they would have it in writing that the talkingwould be stopped or that I would take appropriate action." 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDSinceWilson was discharged on September 7, 1961, before Josserand deliveredhis second written ultimatum, of September 8, 1961, to the employees in department14, I will complete the discussion and finding as to his discharge before consideringthe discharges of Brown and Prather further.Wilson had been employed by the Respondent since July 24, 1961.He testifiedthat after Rowzee, the Respondent's personnel manager, had told him he was beingdischarged for "goofing off," he talked with Josserand and that Josserand told himthat Shelton, the Respondent's plant superintendent, was responsible for the dis-charge because, "he walked by your machine this morning and saw you talking tothe Spanish Boy, Eddie."Josserand testified that he discharged Wilson without any direction from anyonebecause, "he left his work station and crossed two lines of cylinder machines to talkto Teddy Alexander."Alexander was then employed by the Respondent in thesame department in which Wilson was employed. Significantly neither Wilson norAlexander, both of whom had testified for the General Counsel before Josserandtestified,were recalled to refute Josserand's statement as to the reason for Wilson'sdischarge.From my observation of Josserand as a witness in this case I am con-vinced that he did not make the statement attributed to him by Wilson.My ob-servation of Josserand as he testified in this case leads me to the conclusion that heisa positive character highly imbued with a sense of his importance and authorityas a supervisor, with a fixed determination to assume full responsibility for operationof the departments under his supervision. If this conflict in the testimony needsresolution then I would resolve in Josserand's favor.As a matter of fact I donot think that it needs resolution since on the basis of the entire record in thiscase I am convinced that there is no credible evidence that Wilson was dischargedfor any reason related to his union or other concerted protected activity. I alsocredit Josserand's testimony as to the reason why he discharged Wilson.On the basis of the foregoing discussion and conclusions, I find that Wilson wasnot discharged because of his activity in behalf of the Union or because of anyother concerted activity protected under Sections 7 and 8 of the Act. I thereforerecommend that the allegations of the complaint as to his discharge be dismissed.Since Prather's discharge was effected by Josserand, the same supervisor whodischargedWilson, and was based on the same alleged type of conduct which ledto the discharge of Wilson, I will dispose of it before proceeding to the dispositionof Brown's discharge although his discharge was earlier in point of time than wasPrather's.Prather who had been employed by the Respondent since July 31, 1961, wasdischarged September 9, 1961.On that date he was working in department 14.He was present in that department shortly before September 5, 1961, when Josserandthreatened to discharge the entire departmentHe was also present when Respond-ent'sExhibit No. 2 was circulated in that department and signed it at that timeOn September 8, 1961, Josserand circulated, in that department, the documentwhich is in evidence as Respondent's Exhibit No. 3 and Prather signed it also asdid the other employees.He admits that, on the date of his discharge he had ashort conversation with one L C. Simmons, another employee in that department,or that Simmons had a conversation with him in which he participated only to theextent of answering a question pronounded to him by Simmons and that during apart of the conversation he was at Simmons' work station. Simmons, a witness forthe General Counsel, on the contrary, testified that after he overheard a conversa-tion between Prather and the "fellow that runs the fining machines" about Pratherbeing in the police reserve, he and Prather discussed the subject of police reservefor "a minute or two" near Simmons' work station and thereafter again for notmore than "a minute or two" at Prather's work station. Josserand testified that hedischarged Prather for talking to Simmons for 5 minutes. at the vice used by theemniovees with "a hack saw in one hand and a lap in the other." during an overtimeperiod on a SaturdayHe also testified that he had seen Prather talking in thedenartment on numerous occasions after he had been warned about such conduct.Whether or not Prather said anything to Simmons on the occasion under discus-sion, he was in a conversation with him during working time which interfered withthe work to the same extent as though he had done all of the talkingNeitherPrather nor Simmons was recalled to the witness stand after Josserand had testifiedand consequently no attempt was made to refuse his detailed testimony on thisissue.Under the circumstances, I credit Josserand's testimony as to the incidentin ouestion.The fact that Simmons was not discharged but only suspended for I day althoughhe was at least as guilty of the infraction as was Prather, raises a suspicion as tothe motivation for Prather's discharge.This because Prather had signed an author-ization card for the Union and had worn a union button at work while Simmons had DAL-TEX OPTICAL COMPANY, INC.285done neither.On the other hand Simmons had only been employed by the Respond-ent for about 10 days; Josserand had had no "trouble" with him previously and mayhave been justified in rating him as a more desirable employee for retention.In any event there is no evidence in the record to indicate that Prather was moreactive in protected concerted activity than many of the Respondent's other em-ployees.In fact his entire activity in that regard consisted of signing a unionauthorization card and of wearing a union button at work.He did not attend anyof the union meetings as some of the other employees did.On the basis of all of the evidence in this case, I cannot find that Prather wasdischarged for union or other concerted, protected activity.Suspicion alone is nota sufficient basis for such a finding.(Punch and Judy Togs, Inc. of California,85NLRB 499;Strachan Shipping Company,87 NLRB 431; andTrim fit of California,inc., 101 NLRB 706.)On the basis of the foregoing discussion and conclusions, I find that Prather wasnot discharged for any concerted activity protected under Sections 7 and 8 of theAct. I therefore recommend that the allegations of the complaint as to his dischargebe dismissed.The discharge of Brownis ina somewhat different category from those of Wilsonand Prather since his discharge involves the alleged failure on his part to carry outan important element of the work tasks assigned to him by the Respondent.Brown came to work for the Respondent on August 11, 1961. He was employedin the mailing section to weigh, rate, and apply the proper amounts of postage toall of the Respondent's outgoing mail.The amount of postage involved in suchoperation was approximately $600 per day.Guessing at the amounts of postagerequired might result either in overpayment to the Respondent's pecuniary loss orin underpayment which might cause delay in delivery and customer harassment anddissatisfaction.Brown was discharged September 8, 1961, by his supervisor, JerryE. Adamek.LikeWilson and Prather, Brown was not particularly active in the Union'sorganizational campaign among the Respondent's employees.Although the recorddoes not indicate that he ever signed a union authorization card, he did attend oneunion meeting and did wear a union button at work on the day of his discharge.The testimony also indicates that as many as 50 of the Respondent's approximately200 employees also wore union buttons at work.Brown testified that two different supervisors, Rowzee and Nobles, on differentoccasions, asked him if he needed help, presumably to keep up with the mailingwork, and that the latter promised him help if he needed it. Such conduct by thesupervisors serves to illustrate the importance which the Respondent attaches to itsmailing operations.Brown also testified at the hearing on direct examination that on the day of hisdischarge he had properly weighed all of the outgoing mail and that when Super-visor Adamek accused him of not having weighed certain packages, he told himthat he had weighed them all. In cross-examination, however, when confrontedwith the affidavit which he had given to a Board agent in the investigation of thiscase he admitted that he told Adamek, "I don't believe that I didn't weigh it but Imight have," and "I told him if I did it was a mistake and I didn't do it deliberately."In view of the foregoing, I cannot credit Brown's testimony that he weighed allof the outgoing packages and I do credit Adamek's testimony that he saw him notweighing certain types of packages.Whether or not Brown weighed all of theoutgoing packages, I find that Adamek was convinced he had failed to do so anddischarged him for thatreason.On the basis of the foregoing discussion and conclusions, I find that Brown wasnot discharged for any concerted activity protected under Sections 7 and 8 of theAct.I therefore, recommend that the allegations of the complaint as to hisdischarge be dismissed.There remains for disposition only the allegations of the complaint that theRespondent engaged in surveillance of "the meeting places, meeting and activitiesof the Union or other concerted activities its employees engaged in for purposes ofcollective bargaining or other mutual aid or protection," on September 7, 1961, by itsSupervisor Pierre Josserand, and on September 14, 1961, by its Supervisors Josserandand Don Walls and its leadman, Jesse Martinez (see paragraph numbered 10 of thecomplaint, General Counsel's Exhibit No. 1(c) ).The General Counsel's evidence on this issue consists of the testimony of R. W.Purcell, the Union's International representative who was conducting the Union'scampaign to organize the employees of the Respondent, the testimony of oneKenneth F. Crone, a member of the Union who was assisting it voluntarily in itsorganizational activity, and of one JackieWilson, a former employee of theRespondent. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDJackieWilson's testimony did not, in itself, indicate any surveillance but servedonly to corroborate the testimony of Purcell and Crone as to the presence of Josser-and,Walls, and Martinez in the neighborhood of the union hall on some one or theother of the occasions when Wilson attended a union meeting either on August 31,1961, or one of three held in September 1961. Since all three of the alleged sur-veillants testified that they were in a drive-in on Maple Avenue in the immediatevicinity of the union hall, the evening of September 14, 1961, as Wilson testified theywere, his testimony adds nothing to that of Purcell and Crone.Purcell testified that he observed Josserand drive back and forth very slowly,several times, along Maple Avenue in front of the Union's headquarters on a datewhich he fixed as September 7, 1961, during the period in the evening when the Unionwas conducting a meeting of the Respondent's employees, at said headquarters.Healso testified that automobiles of people attending the meeting were parked in frontof said meeting place between the headquarters building and the curb line of MapleAvenue, that on one occasion Josserand's automobile was driven by the meetingplace by someone other than Josserand, who was unknown to Purcell, and that shortlythereafter said automobile was driven into and parked in an alley behind the meetingplace.He testified further that he inspected the automobile, determined that thehood was "hot," and caused another individual, whom he thought was a "Smith"detective, to inspect it.As to this incident of alleged surveillance he also testified thata striker from some plant across the street from the meeting place observed said auto-mobile pull out from the alley, with Josserand and another occupant in it, and parkin front of a hardware store about 40 yards from the meeting place and that whenthe striker and he approached the automobile the occupants tried to hide their faces,"backed out," drove up to Denton Cut-off, and pulled into a beer joint.Neither thedetective nor the striker was called to testify in this case.As to the other alleged incident of surveillance, which he fixed as about Septem-ber 14, 1961, Purcell testified that he saw Don Walls, who is admitted to be oneof the Respondent's departmental supervisors, drive a black Renault automobileslowly back and forth on Maple Avenue in front of the meeting place during ameeting of Respondent's employees "four, five or six times" and that there were othersin the automobile whom he did not recognize.Kenneth F Crone, an unemployed member of a local of the Union who doesvoluntary organizing work for the Union, testified that on September 14, 1961, atthe request of Purcell, he followed a black Renault automobile from the meetingplace to a drive-in near Denton Cut-off and Maple Avenue where the occupantsparked it, went in, and stayed for 10 or 15 minutes.He testified further that whenthe Renault left the drive-in it was driven slowly along Maple Avenue past themeeting place to a cafe and back over the same route in front of the meeting placeto a point beyond it and thereafter again back to a point immediately across the streetfrom the meeting place where it was parked for 3 or 4 minutes, all while the unionmeeting wasgoing on,after which the Renault was driven on that side of the streetto some point beyond the meeting place and back to the drive-in where it wasparked and the occupants went in and had a beer.There is no evidence in the record that surveillancewas apart of a preconceivedcampaign to defeat the Union'sorganizationalefforts or that any official of theRespondent knew of, sponsored, sanctioned, or intended to make use of informationobtained by surveillance.Josserand,Walls, and Martinez all denied in detail any surveillance on Septem-ber 14, 1961, and accounted for their presence on that date at the drive-in whichis located just off of the heavily traveled street in Dallas, Texas, on which the meet-ing place is located.Josserand also accounted for his presence at the drive-in on September 7, 1961,and denied in detail that he had engaged in surveillance on that date.The evidence indicates clearly that Martinez is not a supervisor. It is admitted thatboth Josserand and Walls are departmental supervisors with full authority to hireand discharge the employees in their respective departments.There is no evidence,however, that the Respondent has any supervisors who rank lower in authority thanthey do.Based on their respective demeanor as witnesses I rate Purcell as well as Josserand,Walls, and Martinez as credible witnesses and I have no measuring stick with whichto determine the relative value to be given the testimony of Purcell and Crone on theone hand and that of Josserand, Walls, and Martinez on the other.After again care-fully evaluating all of the testimony on this issue as it appears in the transcript, Iam not convinced that Josserand and Walls or either of them engaged in surveillanceon either of the dates in question.Certainly there is nothing in the record to indicatethat the Respondent intended to use or used information obtained by surveillance. WATERTOWN UNDERGARMENT CORPORATION287Under thesecircumstances I mustand do find that theGeneralCounsel has failedto sustainthe burdenof proof on such issue.(SeeCasa Grande Cotton Oil Mill,110 NLRB 1834.)In arriving at the findings and conclusionson which myrecommendations hereinare based, I have carefullyconsidered all of the evidenceadduced and have based myfindings and recommendations on the entirerecord inthis case.CONCLUSION OF LAWOn the basis of the foregoing,I concludethat Dal-Tex Optical Company, Inc., theRespondent herein, has not violated Section 8(a)(1) or(3) of the Actas alleged inthe complaint herein, as amended.RECOMMENDED ORDERI thereforerecommend that the complaint herein,as amended,be dismissed in itsentirely.Watertown Undergarment CorporationandLocal 223 of theInternational Ladies'Garment Workers'Union.CasesNos.1-CA-346 and 1-CA-3461.May 24, 196.2DECISION AND ORDEROn November 16,1961, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, together with a supporting brief I and theGeneral Counsel filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in certain exceptions of the Respondent.Accordingly, the Board adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent they are con-sistent with the Decision and Order herein.1.We concur in the Trial Examiner's findings that the Respondentinterfered with, restrained, and coerced employees in violation ofSection 8 (a) (1) of the Act ; and that the Respondent admittedly"stalled" the Union during negotiations, failed to make good-faith ef-forts to secure resolution of disputed issues, repudiated agreementsreached with the Union, engaged in a course of coercive action at itsplant designed to secure repudiation of the Union by the employees,1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and the positions of the parties137 NLRB No. 34.